Citation Nr: 1401781	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-43 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for cold weather residuals of the right foot.

4.  Entitlement to service connection for cold weather residuals of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to February 2009, and from May 2011 to November 2012.

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran had an initial period of active military service from 2002 to 2009.  The claims file indicates that the Veteran had an additional period of active duty service between May 2011 and November 2012.  Service treatment records (STRs) for the second period of service have not been associated with the claims file and there is no indication the AOJ has attempted to obtain these potentially relevant records.  Accordingly, remand is required to obtain these records.  38 C.F.R. § 3.159.  

Moreover, in his October 2010 substantive appeal, the Veteran indicated that his shoulder and feet symptoms required treatment from a physician; he stated that he would submit records of such treatment.  Despite the Veteran's contentions, and a February 2013 request from the AOJ for additional evidence, the Veteran has submitted no new evidence in support of his claim.  As this claim is being remanded to obtain STRs from the Veteran's second period of active military service, the AOJ should again request that the Veteran either submit the private treatment records referenced in the October 2010 Substantive Appeal or provide VA with the necessary authorization forms to request the records.  The Board reminds the Veteran that corresponding to VA's duty to assist him is a duty on his part to cooperate with VA in developing a claim.  38 C.F.R. § 3.655; see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  

Finally, the Veteran's representative has argued that the current VA examination of record is inadequate.  The Board agrees.  The Board notes that shoulder and foot injuries are noted in the Veteran's STRs associated with the claims file.  Although the Veteran has specifically applied for a cold injury disability related to his feet, the Board finds that the Veteran's claim should be construed to encompass any foot disability.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The December 2008 examination report notes a current diagnosis of bunions but does not provide an opinion on whether the current bunions are etiologically related to the Veteran's military service.  Moreover, the Veteran's representative indicated in a May 2013 statement that the Veteran had a diagnosis of Raynaud's Disease.  Although the December 2008 examiner found that the Veteran did not have a current diagnosis of Raynaud's Disease, the Board notes that the requirement that a Veteran have a current disability is met when the Veteran meets the criteria of diagnosis of the disability at any point during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  Therefore, remand is required to determine if the Veteran met the criteria for a diagnosis of Raynaud's Disease at any point during the pendency of the appeal, even if such disability has resolved.  
Finally, the in a June 2013 statement, the Veteran's representative argued that the current examination is not adequate with respect to the claimed shoulder injury as no magnetic resonance imaging (MRI) was done to determine if the Veteran has any type of soft tissue injury.  This is particularly important in light of the conceded complaint of the left shoulder in service in January 2004.  On remand, the examiner should be asked to address if there is evidence of a current soft tissue injury of the right shoulder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all STRs for the Veteran's second period of active military service from May 2011 to November 2012.  

2.  Take appropriate action to secure any private treatment records identified by the Veteran which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the identified records cannot be located, document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then notify the Veteran and his representative of the specific records that it is unable to obtain; explain the efforts VA has made to obtain that evidence; and describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

3.  Schedule the Veteran for an appropriate VA examination.  The claims folder is to be made available for the examiner to review, and the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.

The examiner is to provide an opinion as to whether:

a)  Is it at least as likely as not (a 50 percent or greater probability) that a shoulder disability, to include a soft tissue disability, is related to service, to include the January 2004 complaint related to the left shoulder?

b)  Is it at least as likely as not (a 50 percent or greater probability) that a foot disability, to include a vascular disability or the bunions noted on the December 2008 VA examination, is related to service?  In determining if the Veteran has a current vascular disability for VA compensation purposes, the examiner must specifically determine if the Veteran has met the criteria for a diagnosis of Raynaud's Disease at any point during the pendency of this appeal, even if such disability has resolved.

c)  The examination report must include a complete rationale for all opinions expressed.  If the examiner determines that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

